Citation Nr: 1116114	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-27 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond January 1, 2000.

[The issue of entitlement to service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis, is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.

In his July 2010 substantive appeal, the Veteran requested a hearing in Washington, D.C.  In a subsequent letter sent to the Veteran in November 2010, the RO informed the Veteran of a hearing in Washington, D.C. scheduled for February 2011.  The Veteran submitted a letter, dated February 2011, which indicated that he could not attend the scheduled hearing and did not wish to be rescheduled.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1972 to April 1988; it is neither claimed, nor shown, that he had additional active duty after that date.

2.  The correct delimiting date for education benefits, or ten years from the date of the Veteran's discharge from active service, is April 18, 1998.  

3.  The Veteran's application for an extension of the delimiting period was received on December 3, 2008, more than one year from the date on which his original period of eligibility ended.

4.  The evidence of record does not reflect that the Veteran had a physical disability at any time during the period of eligibility, which prevented him from pursuing an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond January 1, 2000, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2010); 38 C.F.R.  §§ 21.1033(a),(c); 21.7050; 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of Chapter 30, Title 38 of the United States Code (Montgomery GI Bill), allow for educational assistance for members of the Armed Forces after their separation from military service.  Generally, veterans are provided a 10-year period of eligibility during which they are entitled to use Chapter 30 educational assistance benefits.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  The 10-year period begins on the date of the Veteran's last discharge from active duty of 90 days or more.  Id.  In the present case, the Veteran's last period of active duty ended on April 17, 1988.  Thus, the Veteran's correct delimiting date for use of Chapter 30 benefits is April 18, 1998, and the eligibility period has expired.

At this juncture, the Board notes that the RO identified a delimiting date of January 1, 2000.  However, the evidence of record, to include the Veteran's DD 214, indicated that he was last discharged from active service on April 17, 1988.  There is no other evidence of record indicating that the Veteran had additional active service after April 17, 1988.  

Regardless, the delimiting date provided by the RO, January 1, 2000, is in the Veteran's favor as it is later than the correct delimiting date of April 18, 1998.  As such, the Board finds that the Veteran has not been prejudiced by the application of the RO's delimiting date, January 1, 2000.

The delimiting period of eligibility for Chapter 30 benefits may be extended if the Veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 U.S.C.A. § 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which the Veteran's original period of eligibility ended; or (2) one year from the date on which the Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim or furnish notice of the time limit for filing of a claim will not extend the time periods allowed.  38 C.F.R. § 21.1033(a). 

In this case, the application for an extension of the delimiting date must have been received by whichever is later: one year from the correct delimiting date (April 18, 1999) or one year from the date when the Veteran's disability no longer prevented him from resuming his education.

VA received the Veteran's application for an extension on December 3, 2008, almost a decade after the April 18, 1999 deadline.  As discussed above, even taking into consideration the RO's assigned delimiting date of January 1, 2000, VA still did not receive a timely application for an extension of the delimiting date from the Veteran.  Therefore, the question becomes on what date the Veteran was no longer prevented from beginning or resuming a chosen educational program due to disability.

In his application for an extension of his delimiting date from December 2008, the Veteran contended that existing illnesses, including service-connected maxillary sinusitis with allergic rhinitis, hearing loss, and tinnitus, and non service-connected hypertension, vertigo, and sleep apnea, "prevented me from attending school and attending to my job to support my family."

Evidence of record reflects that the Veteran was awarded benefits under Chapter 30 from January 3, 1992 to August 15, 1992.  In a submission received in March 2009, the Veteran indicated that the period when he could not attend school because of his disability began from January 1, 1993 to July 31, 2008.  

In stark contradiction to his earlier statement from the December 2008 application for an extension, the Veteran also indicated that he worked in federal law enforcement at the U.S. Customs and Border Protection from September 25, 1988 to July 31, 2008 for 60 hours per week.  

This submission clearly totally challenges the Veteran's previous assertion that his physical disabilities prevented him from attending school and attending to his job.

Indeed, the Veteran has not provided any probative evidence indicating that his physical disabilities prevented him from attending an educational program during the eligibility period, from April 18, 1988 to April 18, 1998.

Of record is a Multiple Impairment Questionnaire from Dr. "D.B.," received in March 2009.  While Dr. D.B. indicated that the symptoms of the Veteran's physical disabilities are frequently severe enough to interfere with attention and concentration, he also indicated that the earliest date to which the description of symptoms and limitations applies is July 31, 2008, almost ten years after the Veteran's delimiting date.  Importantly, the March 2009 Multiple Impairment Questionnaire only addresses whether the Veteran's physical disabilities would prevent him from working and does not discuss whether these physical disabilities would prevent him from attending or completing an educational program.

The Board has also reviewed the Veteran's claims files for entitlement to service connection for a disability manifested by vertigo, as secondary to service-connected hearing loss and maxillary sinusitis.  There is no additional evidence in those records which would be favorable to the Veteran's appeal in this matter.

In short, the Board finds that at no time during the Veteran's eligibility period, April 18, 1988 to April 18, 1998, did his physical disabilities prevent him from beginning or resuming an educational program.  Indeed, the record reflects that the Veteran maintained a job for approximately 20 years, 60 hours per week, including during the eligibility period.  Based on the above, the evidence of record is against the Veteran's contention that he could not attend or complete an educational program due to his physical disabilities.

Accordingly, the Veteran's claim for an extension in the delimiting date must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit, as noted above, have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

ORDER

Entitlement to an extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond January 1, 2000, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


